Deen, Presiding Judge.
This appeal was docketed with this court on April 3, 1985. The appellant’s enumeration of errors and brief were due on April 23, 1985. Neither having been filed on that date, on April 29, 1985, this court ordered the appellant to file the brief and enumeration of errors no later than by the end of the working day of May 6, 1985, or the *889case would be subject to dismissal. The requisite enumeration of errors and brief were not filed, however, until May 8,1985. Accordingly, this appeal is dismissed pursuant to Rules 27 (a) and 14 of the Rules of the Court of Appeals of Georgia. Thomas v. Ragle, 173 Ga. App. 367 (326 SE2d 488) (1985).
Decided September 10, 1985.
William H. Lumpkin, for appellant.
Patrick J. Rice, for appellee.

Appeal dismissed.-


Pope and Beasley, JJ., concur.